DETAILED ACTION
Claims 1-10 received on 02/26/2020 are considered in this office action. Claims 1-10 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/26/2020 is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language control unit (general placeholder) configured to (function) in claims 1-10.

Regarding “control unit”, the written description fails to disclose the corresponding structure for performing the claimed function and clearly link the structure to the function. For examination purposes, the examiner will interpret “control unit” to cover the corresponding structure of a processor/controller or electronic control unit (ECU) and equivalents thereof. 

	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Such subject matter is control unit which appears in the specification and FIG. 1 of the drawing. Regarding the control unit, the examiner interprets that the function is implemented by a corresponding structure of a processor and equivalents thereof. The specification must disclose the corresponding structure of a processor that perform its claimed function and sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. The specification and drawing do not provide a disclosure of a processor to perform the steps to achieve the function.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “control unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure only recites the functions of each of these limitations and is devoid of any corresponding structures that perform the functions of the claim limitation, control at least one of a drive unit and a brake unit of the vehicle. It is unclear as to how the respective structure that perform the respective function is to be interpreted. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For examination purposes, the examiner will interpret the structure of this limitation to be the structure set forth in the Claim Interpretation section above. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsimhoni et al. (US 20120271500 A1, hereinafter Tsimhoni).

Regarding claim 1, Tsimhoni teaches a vehicle control system, comprising: 
a steering input member rotatably supported by a vehicle body of a vehicle (par [0034]: “FIGS. 3-4 illustrate the effect of using a system such as embodiment 20 of FIG. 1 and/or embodiment 40 of FIG. 2 to input a vehicle control instruction into autonomous vehicle controller. With continuing ; 
5a first capacitive sensor provided on a first surface portion of the steering input member facing in one direction along a rotational center line of the steering input member (par [0018]: “The sensor is located within a vehicle and is accessible to an occupant of the vehicle. In some embodiments, the sensor may comprise a touch sensitive surface that is configured to detect touches made by a touching member (e.g., a finger, multiple fingers, the palm of hand, a stylus, etc. . . . ) that physically contacts the touch sensitive surface. Multiple technologies exist for detecting a user's touch using a touch sensitive surface including those disclosed in U.S. Pat. Nos. 4,521,870; 4,821,031; 5,038,142; 5,956,021; 6,259,491; 6,297,811; and 6,492,979, the disclosures of which are hereby incorporated herein in their entirety by reference”; FIG. 3; par [0034]: “FIGS. 3-4 illustrate the effect of using a system such as embodiment 20 of FIG. 1 and/or embodiment 40 of FIG. 2 to input a vehicle control instruction into autonomous vehicle controller. With continuing reference to FIGS. 1-4, FIG. 3 illustrates a steering wheel 60 configured for use with embodiments 20 and 40. Steering wheel 60 includes touch sensitive surfaces 62 and 64. Touch sensitive surfaces 62 and 64 are each configured to detect a touch and/or gesture made by touching member contacting or sliding across their respective surfaces. Touch sensitive surfaces 62 and 64 are further configured to generate a signal corresponding with the detected touch and/or gesture and to provide that signal to either a communication sub-system for transmission to autonomous vehicle controller or for transmission to a processor for processing prior to transmission to an autonomous vehicle controller. In the illustrated embodiment, two discrete touch sensitive surfaces have been illustrated. In other embodiments, a larger or smaller number of discrete touch sensitive surfaces may be utilized. In still other embodiments, steering wheel 60 may be completely or substantially completely encased in a touch sensitive surface such that the entire steering wheel is configured to receive a driver input”, wherein the reference cited by Tsimhoni specifically teaches capacitive 15sensor, and the “touch sensitive surface 62” shown in FIG. 3 which is located on the left side corresponds to a first capacitive sensor); 
a second capacitive sensor provided on a second surface portion of the steering input member opposite to the first surface portion (Fig. 3; par [0034]: “[…] Touch sensitive surfaces 62 and 64 are further configured to generate a signal corresponding with the detected touch and/or gesture and to provide that signal to either a communication sub-system for transmission to autonomous vehicle controller or for transmission to a processor for processing prior to transmission to an autonomous vehicle controller. In the illustrated embodiment, two discrete touch sensitive surfaces have been illustrated. In other embodiments, a larger or smaller number of discrete touch sensitive surfaces may be utilized. In still other embodiments, steering wheel 60 may be completely or substantially completely encased in a touch sensitive surface such that the entire steering wheel is configured to receive a driver input”, wherein “touch sensitive surface 64” shown in FIG. 3 which is located on the right side, which is opposite to the first surface portion, may correspond to a second capacitive sensor); and 
10a control unit configured to control at least one of a drive unit and a brake unit of the vehicle according to signals received from the first capacitive sensor and the second capacitive sensor (par [0028]: “When sensor 26 detects driver input 30, sensor 26 is configured to generate signal 32 and to transmit signal 32 to processor 46. Signal 32 contains information that is indicative of driver input 30. Processor 46 is configured to receive signal 32 and, in response to signal 32, to determine the driver's intent”; par [0029]: “Once the driver intent has been determined by processor 46, processor 46 is configured to generate a command 52 that corresponds with the driver's intent. Processor 46 is still further configured to transmit command 52 to autonomous vehicle controller 42 for further action. When autonomous vehicle controller 42 receives command 52, autonomous vehicle controller is configured to generate and transmit instruction 36 to vehicle control system 38. In the present example, where the driver's intent is to increase the speed a vehicle 44, instruction 36 will be directed to a internal control mechanism by causing the throttle controller to open and close so as to increase the speed of vehicle 44”, wherein the “causing the throttle controller to open and close” corresponds to control of a drive unit); 
wherein the control unit is configured to execute an acceleration control to control the drive unit so as to accelerate the vehicle when a prescribed signal is received 15from the first capacitive sensor (par [0039]: “FIGS. 7-8 illustrate another gesture that a driver may use to exercise control over a vehicle being controlled by an autonomous vehicle controller without disengaging the autonomous vehicle controller. With continuing reference to FIGS. 1-8, in FIG. 7, the vehicle is traveling at approximately 55 mph and the driver wishes to increase the speed of the vehicle. To do so, the driver positions hand 84 over touch sensitive surface 62 and twists hand 84 in a forward direction. This gesture will be interpreted by either the autonomous vehicle controller 22 of FIG. 1 or processor 46 of FIG. 2 as an intent by the driver to increase the speed of the vehicle”, wherein “driver positions hand 84 over touch sensitive surface 62 and twists hand 84 in a forward direction” will generate a signal to be interpreted by a processor), and 
to execute a deceleration control to control at least one of the drive unit and the brake unit so as to decelerate the vehicle when a prescribed signal is received from the second capacitive sensor (par [0039]: “To decrease the speed of the vehicle, the driver may place hand 84 over touch sensitive surface 62 and twists hand 84 in the direction opposite to that depicted in FIG. 7”; par [0036]: “In other embodiments, a leftward sweep of finger 82 on either touch sensitive surface 62 or touch sensitive surface 64 may achieve the same result. In still other embodiments, any other suitable gesture may be employed to move vehicle 66 in any desired direction”, wherein “To decrease the speed of the vehicle, the driver may place hand 84 over touch sensitive surface 62 and twists hand 84 in the direction  second capacitive sensor).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tsimhoni in view of Wormann (DE 102017205640 B3, hereinafter Wormann).

An Espacenet translation of the description of Wormann that was used by the Examiner is attached.

Regarding claim 5, Tsimhoni teaches the vehicle control system according to claim 1, wherein the first capacitive 15sensor and the second capacitive sensor are configured to output signals corresponding to electric capacitances thereof to the control unit (par [0034]: “FIGS. 3-4 illustrate the effect of using a system such as embodiment 20 of FIG. 1 and/or embodiment 40 of FIG. 2 to input a vehicle control instruction into autonomous vehicle controller. With continuing reference to FIGS. 1-4, FIG. 3 illustrates a steering wheel 60 configured for use with embodiments 20 and 40. Steering wheel 60 includes touch sensitive surfaces 62 and 64. Touch sensitive surfaces 62 and 64 are each configured to detect a touch and/or gesture made by touching member contacting or sliding across their respective surfaces. Touch sensitive surfaces 62 and 64 are further configured to generate a signal corresponding with the detected touch and/or gesture and to provide that signal to either a communication sub-system for transmission to autonomous vehicle controller or for transmission to a processor for processing prior to transmission to an autonomous vehicle controller”, wherein “touch sensitive surfaces 62 and 64 are further configured to generate a signal corresponding with the detected touch and/or gesture” indicates first capacitive 15sensor and the second capacitive sensor are configured to output signals corresponding to electric capacitances, as the capacitive sensors generate the signal based on the gesture, which results in corresponding to electric capacitances), and teaches the control unit is configured to execute the acceleration control when the first capacitive sensor send the acceleration signal in response to the forward twist gesture, and to execute the deceleration control send the acceleration signal in response to the backwards twist gesture, but fails to specifically teach the control unit is configured to execute the acceleration control when the electric capacitance of the first capacitive sensor becomes equal to or greater than a first determination value, and to execute the deceleration control when the electric capacitance of the second capacitive sensor 20becomes equal to or greater than a second determination value.
However, Wormann teaches the control unit is configured to execute the acceleration control when the electric capacitance of the first capacitive sensor becomes equal to or greater than a first determination value, and to execute the deceleration control when the electric capacitance of the second capacitive sensor 20becomes equal to or greater than a second determination value (par [0027]: “In order to recognize a respective operating gesture, a value of a change in capacitance or a current value of a capacitance determined by means of the electrode can be compared with a value predetermined for an operating gesture”; par [0039]: “In order to differentiate between a touch gesture and a non-contact operating gesture, a threshold value can be specified, for example, and when it is exceeded, a touch gesture can be deduced from values determined by the electrode”, wherein “value predetermined for an operating gesture” corresponds to the determination value, thus the acceleration and deceleration gestures taught by Tsimhoni will have the corresponding first determination value and second determination value, respectively). 
Wormann is considered analogous to the claimed invention because it is reasonably pertinent to a steering unit configured to detect an operating gesture and a method for recognizing an operating gesture provided by a user of the presented steering unit. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsimhoni to incorporate the teachings of Wormann by including capacitive sensors generating signals in response to electric capacitance of the capacitive sensor becoming equal to or greater than a determination value. Doing so will result in an accurate recognition an operating gesture provided by a user of the presented .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tsimhoni in view of Wormann and further in view of Cone et al. (US 20200205922 A1, hereinafter Cone).

Regarding claim 6, Tsimhoni in view of Wormann teaches the vehicle control system according to claim 5. Tsimhoni further teaches the control unit is configured to execute the acceleration control upon elapsing of a certain time period after an occurrence of an event of capacitiveF2673US35468-231- 38 - sensor sending an acceleration or deceleration signal (par [0020]: “Using the system described above, the driver may make a gesture on the touch sensitive surface that corresponds with a desired vehicle control input […]. The touch sensitive surface will generate a signal that corresponds with the gesture and that signal is then communicated to the autonomous vehicle controller by the communication sub-system. The autonomous vehicle controller is configured to receive the signal, to interpret the signal, and in response to the signal, to alter the speed, course, or other dynamic condition of the vehicle in a manner that corresponds with the signal”, wherein for any “controller” or processors, there inherently exists a processing lag during the steps of “receive the signal, to interpret the signal, and in response to the signal, to alter the speed” which results in execution of acceleration/deceleration control to be delayed by certain time duration, which corresponds to certain time period after an occurrence of an event ), but fails to specifically teach an event where the electric capacitance of the first capacitiveF2673US35468-231- 38 - sensor persisted to be equal to or greater than the first determination value for a predetermined time period, and thereafter, the electric capacitance of the first capacitive sensor fell below the first determination value, and to execute the deceleration control upon elapsing of a certain time period after an occurrence of an event where the electric 5capacitance of the second capacitive sensor persisted to be equal to or greater than the second determination value for a predetermined time period, and thereafter, the electric capacitance of the second capacitive sensor fell below the second determination value.
However, Cone teaches an event where the electric capacitance of the first capacitiveF2673US35468-231- 38 - sensor persisted to be equal to or greater than the first determination value for a predetermined time period, and thereafter, the electric capacitance of the first capacitive sensor fell below the first determination value, and to execute the deceleration control upon elapsing of a certain time period after an occurrence of an event where the electric 5capacitance of the second capacitive sensor persisted to be equal to or greater than the second determination value for a predetermined time period, and thereafter, the electric capacitance of the second capacitive sensor fell below the second determination value (par [0048]: “The single or double tap may be a gesture by user 107 that includes touching the finger on finger clutch sensor 502 for a predetermined period of time (e.g., 0.5 seconds or less) and, in the case of a double tap, at a predetermined interval (e.g., 0.5 seconds or less between taps). When the change of capacitance detected is greater than a predetermined threshold for the predetermined period of time (and/or interval), UID processor 506 can determine that user 107 has performed one of the predetermined intentional actions, or a set of intentional actions, indicating a desire to engage and/or disengage teleoperation mode. Accordingly, UID processor 506, in turn, can generate a corresponding signal that is transmitted to surgical system processor 912 (e.g., computer system 16)”, wherein the “change of capacitance detected is greater than a predetermined threshold for the predetermined period of time” corresponds capacitiveF2673US35468-231- 38 - sensor persisted to be equal to or greater than the determination value for a predetermined time period, and thereafter, the electric capacitance of the capacitive sensor fell below the determination value, and wherein the first and second determination values corresponds to the determination values corresponding to the capacitances generated from the acceleration and deceleration gestures as taught by Tsimhoni, and  predetermined time periods are time period thresholds which is a factor within “set of intentional actions” that can be adjusted, thus will NOT be patentably distinct. See MPEP 2144.04 IV. A. Changes in Size/Proportion for more details).
Cone is considered analogous to the claimed invention because it is reasonably pertinent to identifying user’s intention based on the capacitance value and duration on the touch sensitive surface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the capacitive sensors taught by Tsimhoni in view of Wormann to incorporate the teachings of Cone and generate signal when the electric capacitance of the capacitiveF2673US35468-231- 38 - sensor persisted to be equal to or greater than the determination value for a predetermined time period, and thereafter, the electric capacitance of the capacitive sensor fell below the determination value. Doing so will result in an accurate recognition an operating gesture provided by a user of the presented steering unit, and may distinguish between intentional and unintentional touch gestures by adding additional “predetermined intentional actions” which may depend on capacitiveF2673US35468-231- 38 - sensor persisted to be equal to or greater than the determination value for a predetermined time period, which remains well known in the art. 

Claim 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tsimhoni in view of Jubner et al. (US 20150123947 A1, hereinafter Jubner).

Regarding claim 7, Tsimhoni teaches the vehicle control system according to claim 1.  Tsimhoni further teaches wherein the first capacitive 10sensor includes a plurality of capacitive sensor elements arranged circumferentially on the steering input member (par [0034]: “In still other embodiments, steering wheel 60 may be completely or substantially completely encased in a touch sensitive surface such that the entire steering wheel is configured to receive a driver input”, wherein touch sensitive first capacitive 10sensor which implies comprising of capacitive sensor elements, and wherein touch sensitive surface can wrap the entire steering wheel which indicates that capacitive sensor elements arranged circumferentially on the steering input member, as shown in the Modified Figure 4 below, wherein the red color element indicates the enlarged touch sensitive surface), but fails to specifically teach the control unit is configured to execute the acceleration control when a signal corresponding to an electric capacitance equal to or greater than a prescribed value is received from a prescribed position of the first capacitive sensor.
However, Jubner teaches the capacitive sensors generating signals in response to an electric capacitance equal to or greater than a prescribed value is received from a prescribed position of the first capacitive sensor (FIG. 14; par [0078] “This is illustrated in drawing (b) in FIG. 14, showing illuminated segment 436 of the steering wheel 410 at the location at which double-tap 430 was performed. Thus, to increase the cruise control speed the user performs a gesture, e.g. a single-tap, above the illuminated portion. This is illustrated in drawing (d) in FIG. 14 showing tap gesture 438 at the counter-clockwise edge of illuminated portion 436. The "+" indicates that this gesture increases the speed of the vehicle. Drawing (e) in FIG. 14 shows gesture 438 performed at the clockwise end of illuminated portion 436, and the "-" indicates that the gesture decreases the speed of the vehicle”; par [0091]: “In particular, sensors other than optical sensors may be used to implement the user interface, inter alia capacitive sensors disposed along the circumference of the steering wheel”, wherein “tap gesture 438” of “+” and “-“ corresponds to prescribed position of the first capacitive sensor, in which would generate signals based on the intention of the driver, and touching them will cause the electric capacitance equal to a prescribed value, which generates the signals to send to the processor (par [0048]: “Processor 440 controls activation of the emitters and detectors, and detects gestures performed on the steering wheel based on these activations and based on the outputs of the detectors”)). 
the capacitive sensors taught by Tsimhoni to incorporate the teachings of Jubner and generate signals in response to an electric capacitance equal to or greater than a prescribed value is received from a prescribed position of the first capacitive sensor. Doing so will result in a more accurate recognition of an operating gesture by further distinguishing the gesture by its prescribed position, thus avoiding unintended operational input.


    PNG
    media_image1.png
    379
    511
    media_image1.png
    Greyscale

Modified Figure 4

Regarding claim 9, Tsimhoni teaches the vehicle control system according to claim 1. Tsimhoni teaches of other gestures (par [0038]: “In FIGS. 5-6, the driver wishes to reposition vehicle 66 a greater distance away from lane marker 74 than the repositioning that occurred in FIG. 4. Accordingly, as illustrated in FIG. 5, the driver positions finger 82 proximate an upper right hand portion of touch wherein the control unit isF2673US 35468-231- 39 -configured to execute a travel start control to cause the vehicle to start traveling by controlling the drive unit, or to execute a stop control to activate a parking brake included in the brake unit according to the signal received from at least one of the first capacitive sensor and the second capacitive sensor.
However, Jubner specifically teaches wherein the control unit isF2673US 35468-231- 39 -configured to execute a travel start control to cause the vehicle to start traveling by controlling the drive unit, or to execute a stop control to activate a parking brake included in the brake unit according to the signal received from at least one of the first capacitive sensor and the second capacitive sensor (par: [0083]: “Reference is made to FIG. 15, which is a simplified illustration of a multi-touch double-tap gesture and an exemplary user interface to activate an autonomous drive mode, in accordance with an embodiment of the present invention. Drawing (a) in FIG. 15 illustrates two fingers, 418 and 426, simultaneously tapping at two locations on steering wheel 410. The upper part of this drawing is a view from above, and the lower part of this drawing is a view from the side of each of the fingers 418 and 426. The tap gesture is a brief down and up gesture illustrated by arrows 421 and 428 touching surface 420 of the steering wheel.”; par [0084]: “Once the user performs this multi-touch double-tap gesture, a series of locations on the steering wheel are sequentially illuminated over time to indicate a countdown until Autonomous Drive is activated, as illustrated in drawings (b) and (c).”, wherein the gesture of “two fingers, 418 and 426, simultaneously tapping at two locations on steering wheel 410” corresponds to activation of “Autonomous Drive” which corresponds to control unit isF2673US 35468-231- 39 -configured to execute a travel start control to cause the vehicle to start traveling by controlling the drive unit as the processor controls the drive unit, and the vehicle would start traveling, when stationary).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a function corresponding to a gesture on the first capacitive sensor and the second capacitive sensor taught by Tsimhoni and incorporate the teachings of Jubner and generate travel start control or start an autonomous mode which causes the processor to control the vehicle to start traveling. Doing so will increase user friendliness by activating autonomous mode by simply performing a gesture on the touch sensitive surface of the steering wheel. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tsimhoni in view of Iwasaki et al. (JP2006155057A, hereinafter Iwasaki).

An Espacenet translation of the description of Iwasaki used by the examiner is attached.

Regarding claim 10, Tsimhoni teaches the vehicle control system according to claim 1, but fails to specifically teach the control unit to prioritize deceleration when both signals for acceleration and deceleration is received in order to teach wherein the control unit is configured to execute the deceleration control, and not to execute the acceleration control when the prescribed signal is received from the first capacitive sensor and the prescribed signal is received from the second capacitive sensor.
However, Iwasaki teaches prioritizing deceleration when both signals for acceleration and deceleration is received (par [0012]: “According to this invention, in addition to the operation of the invention described in claim 2, various traveling operations can be performed by independent hand movements using the first input operation unit, the second input operation unit, and the third input operation unit. In this case, due to the structure of the input operation device, for example, an acceleration operation and a deceleration operation can be performed simultaneously. Therefore, as in the present invention, when the acceleration operation and the deceleration operation are performed simultaneously, a priority order is set so that the deceleration operation is prioritized, and the deceleration is performed when the acceleration / deceleration operations are performed .
Iwasaki is considered analogous to the claimed invention because it is reasonably pertinent to control unit receiving acceleration and deceleration signals from operational inputs. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control unit of Tsimhoni to incorporate the teachings of Iwasaki by prioritizing deceleration when both signals for acceleration and deceleration is received, such that  the control unit is configured to execute the deceleration control, and not to execute the acceleration control when the prescribed signal is received from the first capacitive sensor and the prescribed signal is received from the second capacitive sensor. Doing so will prevent a situation where acceleration and deceleration are applied simultaneously (Iwasaki par [0012]), and increase the safety of the driver as deceleration tends to reduce the likeliness and severity of an accident. 

Allowable Subject Matter
Claims 2-4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if 112(a) and (b) rejections are overcome and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Satam (US 20190359060 A1) teaches a steering wheel with gesture sensor such that the drive mode can be changed via operational input through the steering wheel. Specifically, it discloses 

Bennett (US 20120326735 A1) teaches a steering wheel with first, second and third sensors are configured to respectively detect touching of the front left surface, the front right, and the rear surface of the steering.

Di Censo (US 20160185356 A1) teaches a steering wheel within a vehicle which includes a plurality of sensors that measure forces applied to the steering wheel, which then maps the specific force inputs to a specific command, which includes an accelerate command, a brake command, a traction control command, a navigation command, and so forth.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S KIM whose telephone number is (571)272-7356. The examiner can normally be reached Mon - Fri 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/A.S.K./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668